SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2(b) Under the Securities Exchange Act of 1934 (Amendment No. 8) Himax Technologies, Inc. (Name of Issuer) Ordinary Shares, par value US$0.3 per share (Title of Class of Securities) 43289P106 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]
